Citation Nr: 0837544	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
February 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a September 2008 Board hearing at the 
RO.  A transcript is of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressors have not been 
corroborated.

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2005, March 2005, April 2005, 
January 2006 and February 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with notice in August 2008, 
subsequent to the February 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence

There was no subsequent readjudication of the claims, but in 
view of the fact that the claim of service connection is 
being denied, no disability rating or effective date will be 
assigned.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  
                                                          

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, and afforded the veteran 
the opportunity to give testimony before the Board at the RO 
in September 2008.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  As discussed later in this decision, VA 
has repeatedly requested additional information from the 
veteran to allow for further development of the claim.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
See Id.  

Initially, the Board observes that there is no evidence in 
the record that the veteran served in combat.  Service 
personnel records fail to indicate combat or combat- related 
activities.  While the Board acknowledges the veteran's 
Vietnam service, but it does not appear that he received a 
combat award and there is no service information suggesting 
that he participated in combat.  As it is not shown the 
veteran engaged in combat, his unsupported assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  The Board acknowledges a January 
2006 VA medical treatment entry in which it was noted under 
combat experience: "Yes. Worked on guard duty."  However, 
alleged service stressors must be established by credible 
supporting evidence.  See 38 C.F.R. § 3.304(f).  The Board 
declines to view this one entry, which appears to be self-
reported by the veteran to the examiner, as supporting 
evidence of combat. 

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of PTSD.  On separation 
examination in January 1969, clinical evaluation of the 
veteran's psychiatric condition was normal and there was no 
indication of PTSD.  In his contemporaneous medical history, 
the veteran did not indicate that he had PTSD and by checking 
the appropriate boxes denied symptoms of it (nightmares, 
depression, and loss of memory).  On a February 1969 
statement of medical condition, the veteran marked and 
initialed the appropriate box to indicate that there had been 
no change in his medical condition since his last separation 
examination   

Post service, a January 2006 VA treatment record shows a 
diagnosis of PTSD.  Furthermore, the veteran testified at a 
hearing before the Board at the RO in September 2008 that he 
had been attending group therapy classes for approximately 2 
and a half years at the Brooksville VA Medical Clinic 
(Pinebrook Medical Center) in Brooksville, Florida; and the 
Board notes that a May 2006 VA record shows that the veteran 
participated in group therapy.  
    
Since there has been a diagnosis of PTSD, the Board must 
determine whether there is a corroborated in-service stressor 
to determine whether the veteran's current PTSD could be 
related to service.

The veteran has identified several stressors.  One of the 
stressors identified (in a notice of disagreement received in 
March 2006 and a November 2006 statement from the veteran's 
representative) involved the veteran sitting next to an 
unidentified serviceman who died after being shot in the 
chest while they were eating.  The Board also acknowledges 
stressors reported by the veteran at the September 2008 Board 
hearing at the RO--dealing with corpses, and calling air 
support when Vietnamese were spotted advancing towards U.S. 
boundaries when he pulled guard duty for the 1st Air Cavalry.  
In statements received in December 2004 and September 2006, 
the veteran stated that he was three miles south of the 
demilitarized zone (DMZ) when this occurred.  Overall, the 
Board notes that the veteran has identified stressors that 
are general in nature.  The veteran has not reported dates 
and location regarding the stressors.  When asked at the 
September 2008 hearing before the Board if he kept in touch 
with anyone who might be able to provide a buddy statement or 
witness account for him, the veteran testified that he did 
not have contact with anyone and could not remember names 
regarding handling corpses.  When asked for the unit, 
location, and time of when he handled corpses, the veteran's 
stated that he could not since he was moved around to several 
different locations around in Vietnam.  When asked the same 
question regarding the aforementioned guard duty incident, 
the veteran stated that he could not remember the unit, 
location, or time frame.  

The Board notes that the veteran had several opportunities to 
provide specifics of his claimed stressors.  Attached to the 
January 2005 and March 2005 notices were information in 
support of claim for service connection for PTSD forms.  To 
date, no completed forms were submitted by the veteran.  
Also, an August 2005 stressor letter asked the veteran to 
provide the minimal level of detail for VA to seek assistance 
from the U.S. Armed Services Center for Unit Record Research 
(CURR); and he was told that the date range he provides for 
each stressful event cannot exceed a 2-month time frame.  
January 2006 and March 2006 stressor letters notified him 
that if he was not able to provide the exact date of an 
incident to indicate the location and approximate time (a 2-
month specific date range not to exceed the 2-month time 
frame) of the stressful events in question; and attached were 
statement in support of claim for service connection for PTSD 
forms.  The veteran was offered another opportunity to 
provide specifics at the September 2008 hearing before the 
Board at the RO.  Thus, the veteran was adequately on notice 
that more was required of him if there was to be a successful 
search for the necessary evidence, but he was not 
sufficiently specific about the stressful events he had 
alleged.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges the veteran's statements that he had 
traumatic experiences while in service.  Nevertheless, these 
experiences have not been corroborated by official service 
records or other credible supporting evidence.  As already 
noted, the veteran did not participate in combat with the 
enemy and the veteran's stressors could not be verified.  

The Board stresses to the veteran that by regulation it may 
not rely on his word alone.  There must be corroborating 
evidence of the claimed stressors.  Unfortunately, the 
veteran has been unable to furnish any additional details of 
alleged stressors to allow for an attempt to verify.  Thus, 
even though there is medical evidence that the veteran does 
have a diagnosis of PTSD, his claim must fail since there is 
no competent evidence that any PTSD is related to a verified 
stressor.  A diagnosis of PTSD which is based on an 
examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).
                          

ORDER

The appeal is denied.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

